DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 09/07/2022 which has been entered. Claims 1, 3, 11, 16 and 17 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1 and 16 being independent.
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of currently applied art (Rauschenberger, Anisimov and Odinak) does not teach or suggest upon terminating the audio call… selecting a specialist from a plurality of specialists within the skill group based on the call context to reply to the caller device with a personalized message via a messaging service as recited in Claim 1.
The Examiner respectfully disagrees. In paragraph [0037], Rauschenberger describes a call receiving module providing a callback request engine to facilitate callback requests. The use of a callback engine inherently suggests/teaches that an initial call must have been placed and then terminated in order for a callback to be an option to communicate as you cannot call back someone whose previous call has not ended. 
In paragraph [0045], Rauschenberger describes providing service that include callers receiving call backs from the platform when a qualified agent becomes available. Callback services are described as being provided when a qualified agent [i.e. specialist] becomes available [i.e. call deflection rather than the caller remaining on hold for a potentially lengthy period of time].
Figure 14 of Rauschenberger is an illustration of an agent profile screen with columns indicating agent name, access level, team, location and availability. As shown in Figure 14 there are a plurality of teams [i.e. skill groups] to which individual agents are assigned. In paragraph [0038], Rauschenberger describes a call routing module that analyzes information provided by an interactive voice response [IVR] to determine how man incoming communication should be routed. In paragraph [0072], Rauschenberger indicates that a call is not limited to any one type or single type of communication [e.g. telephone call, instant message, chat, email, videoconference, etc.].
In paragraph [0053], Anisimov describes a live agent utilizing an agent desktop application crafting a response [freeform message – agent crafting a personalized message] in an SMS message body. In paragraph [0075], Anisimov describes a call center agent using a chat application to submit a message request to an interaction server which is performed utilizing short messaging service [SMS] support software to a mobile device address the call center agent is initiating contact with.
The combined teachings of Rauschenberger, Anisimov and Odinak are found to read on upon terminating the audio call… selecting a specialist from a plurality of specialists within the skill group based on the call context to reply to the caller device with a personalized message via a messaging service as recited in Claim 1.

Applicant also argues that the combination of currently applied art (Rauschenberger, Anisimov and Odinak) does not teach or suggest transmitting an acknowledgment text to the caller device via the messaging service prior to transmitting the first text message and receiving the second text message as recited in Claim 3.
The Examiner respectfully disagrees. In paragraphs [0132] – [0134], Odinak describes an agent provided concierge service where a customer’s request, position and vehicle information are provided to an enterprise. In paragraph [0133], Odinak indicates an agent may send a confirmation [i.e. acknowledgment message] to the customer personal data assistant [PDA]. Odinak also indicates that is a customer request take a large period of time client disconnection can occur with intermittent reconnection to check for delayed responses [i.e. multiple text messages]. In paragraph [0139], Odinak indicates customers may have a regular or a default agent who is familiar with the customer. 
Any other arguments raised in Applicant’s Remarks is addressed below within the body of the rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Anisimov et al (2010/0317376 A1), and further in view of Odinak et al (2008/0118051 A1) and Hollatz et al (2006/0034257 A1).
As per Claim 1, Rauschenberger teaches a method of context-based caller deflection from audio call to messaging, comprising: receiving an audio call from a caller device at an automated call system, said automated call system comprises an interactive voice response (IVR) system (Figure 3 – Reference 302; Figure 4 – Reference 402; Page 2, Paragraph [0037]; Page 3, Paragraph [0042]).
Rauschenberger also teaches obtaining call information comprising a caller identity and call context during the audio call between the caller device and the automated call system (Figure 3 – Reference 302; Figure 4 – Reference 402; Page 2, Paragraph [0037]; Page 3, Paragraphs [0042] and [0045]; Page 4, Paragraph [0057]); terminating the audio call (Page 2, Paragraph [0037]; Page 3, Paragraph [0045]). 
(Note: In paragraph [0037], Rauschenberger describes a call receiving module providing a callback request engine to facilitate callback requests. The use of a callback engine inherently suggests/teaches that an initial call must have been placed and then terminated in order for a callback to be an option to communicate as you cannot call back someone whose previous call has not ended)
(Note: In paragraph [0045], Rauschenberger describes providing service that include callers receiving call backs from the platform when a qualified agent becomes available. Callback services are described as being provided when a qualified agent becomes available [i.e. call deflection rather than the caller remaining on hold for a potentially lengthy period of time] or the caller may be given an opportunity to submit a callback request using a website) 
Rauschenberger further teaches upon terminating the audio call: determining a skill group from a plurality of skill groups based on the call information (Figure 3 – Reference 304; Figure 4 – References 406 and 408; Figures 13 and 14; Page 2, Paragraph [0038] – Page 3, Paragraph [0039]; Page 3, Paragraph [0042]; Page 4, Paragraph [0060]).
(Note: Figure 14 is an illustration of an agent profile screen with columns indicating agent name, access level, team, location and availability. As shown in Figure 14 there are a plurality of teams [i.e. skill groups] to which individual agents are assigned. In paragraph [0038], Rauschenberger describes a call routing module that analyzes information provided by an IVR to determine how man incoming communication should be routed)
(Note: In paragraph [0042], Rauschenberger describes placing a call in a queue based on the identified customer issue [i.e. determining a skill group from a plurality of skill groups based on the call information]. In paragraph [0038], Rauschenberger also describes analyzing customer issues to determine which agent should receive the call based on the suitability of a considered agent’s skill set. In paragraph [0039], Rauschenberger indicates that each agent has a primary and secondary skills)
Rauschenberger does not teach selecting a specialist from a plurality of specialists within the skill group based on the call context to reply to the caller device with a personalized message via a messaging service; transmitting the first text message to the caller device via the messaging service; updating the chat platform to include the first text message in response to transmission of the first text message; receiving a second text message from the caller device via the messaging service; and updating the chat platform to include the second text message in response to receipt of the second text message.
However, Anisimov teaches selecting a specialist from a plurality of specialists within the skill group based on the call context to reply to the caller device with a personalized message via a messaging service (Page 5, Paragraph [0053]); transmitting the first text message to the caller device via the messaging service (Figure 1 – Reference 123; Figure 5 – Reference 501; Page 7, Paragraph [0075]).
(Note: As described above [See paragraphs 0038 and 0039], Rauschenberger teaches selecting a specialist from a plurality of specialists within the skill group based on the call context. In paragraph [0053], Anisimov describes a live agent utilizing an agent desktop application crafting a response [freeform message – agent crafting a personalized message] in an SMS message body. In paragraph [0075], Anisimov describes a call center agent using a chat application to submit a message request to an interaction server which is performed utilizing short messaging service [SMS] support software to a mobile device address the call center agent is initiating contact with)
Anisimov also teaches updating the chat platform to include the first text message in response to transmission of the first text message (Page 6, Paragraph [0062]); receiving a second text message from the caller device via the messaging service (Figure 6; Page 6, Paragraph [0071]; Page 7, Paragraph [0078]); and updating the chat platform to include the second text message in response to receipt of the second text message (Figure 6; Page 6, Paragraph [0071]; Page 7, Paragraph [0078]).  
(Note: In paragraph [0062], Anisimov describes an agent engaged in an active chat session having SMS messages sent directly to the chat session hosted in the assigned chat server which then updates the running active chat conversation. In paragraphs [0071] and [0078], Anisimov describes determining whether information included in an SMS message is chat related and if so incorporating the information into the chat platform)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger with the method as taught by Anisimov to integrate short message service messaging with various call center systems and applications in an effort to increase communication flexibility with no impediment to workflow or call handling efficiency within a call center environment. 
The combination of Rauschenberger and Anisimov does not teach preparing a preformatted text response template. However, Odinak teaches preparing a preformatted text response template (Figure 3A – References 32, 33 and 49; Page 2, Paragraphs [0016] and [0019]; Page 5, Paragraphs [0061] and [0062]); 
 (Note: In paragraph [0066], Applicant’s Specification indicates the deflection and response system may prepare preformatted research templates [based on the selected skill group] and a preformatted "canned" response template with data-fill used to populate available response information. As these templates are broadly described they may be broadly interpreted)
(Note: In paragraph [0061], Odinak describes a script engine executing individual scripts that incorporate pre-defined grammar. These scripts are used to create question and answer dialogs executable by an agent via an agent console. User messages are used to populate a form that is reviewed by the agent during service provisioning)
(Note: In paragraph [0062], Odinak indicates that a call session may be multimodal [e.g. voice, text messaging or combination of both]. Additionally, Odinak describes a telephony interface enabling a messaging server to accommodate both voice communication and text messaging which may be voice only, text only or a combination of both)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger and Anisimov with the method as taught by Odinak to enable call center agents to recognize commonly occurring issues and leverage proven existing solutions to quickly resolve frequently occurring issues reducing the amount of time agents spend dealing with common issues and freeing up additional agent capacity to address other customer issues.
The combination of Rauschenberger, Anisimov and Odinak does not teach sending an electronic folder to a chat platform for the specialist to finalize and send a first text message, wherein the electronic folder comprises the text response template, the caller identity, and the call context. However, Hollatz teaches sending an electronic folder to a chat platform for the specialist to finalize and send a first text message, wherein the electronic folder comprises the text response template, the caller identity, and the call context (Figure 1 – Reference 62 and 68; Page 3, Paragraph [0029], [0034] and [0035]).
(Note: In paragraph [0029], Hollatz describes how after a call is assigned to an agent [i.e. specialist] a call processing application retrieves a customer record [i.e. electronic folder]. In paragraphs [0034] and [0035], Hollatz describes a customer being offered and accepting a callback option with an instant messaging option. In paragraph [0074], Odinak describes an agent console graphical user interface [GUI] as shown in Figure 7A. A sample chat application/interaction is shown [Figure 7A – Reference 93] where a conversation that utilizes forms [i.e. preformatted text response template], old transcript button, and profile button are shown)
(Note: In paragraph [0076], Odinak describes a call service window that enables an agent to communicate with a caller. The call service window provides customer name, customer phone number, identification number and/or other identifying information. Odinak also describes caller identification fields, caller profile and a reason for the call)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov and Odinak with the method taught by Hollatz to generate an organizational system in which a customer’s history with an enterprise may be entered, saved and tracked so that in the event of a customer issue prior actions may be quickly referenced in an attempt to address the identified customer need.
As per Claim 2, the combination of Rauschenberger, Anisimov and Odinak teaches wherein the chat platform comprises a messaging interface with an input interface as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov and Odinak with the method taught by Hollatz to generate an organizational system in which a customer’s history with an enterprise may be entered, saved and tracked so that in the event of a customer issue prior actions may be quickly referenced in an attempt to address the identified customer need.
As per Claim 8, Rauschenberger teaches wherein selecting the specialist includes identifying that the specialist has skills associated with resolution of the audio call based on the call context as described in Claim 1 (Page 2, Paragraph [0038]). 
As per Claim 12, Rauschenberger teaches wherein the messaging service is short messaging service (SMS) or multimedia messaging service (MMS) (Page 2, Paragraph [0032]).
As per Claim 13, the combination of Rauschenberger, Anisimov and Odinak teaches wherein the caller identity comprises a phone number associated with the caller device as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov and Odinak with the method taught by Hollatz to generate an organizational system in which a customer’s history with an enterprise may be entered, saved and tracked so that in the event of a customer issue prior actions may be quickly referenced in an attempt to address the identified customer need.
As per Claim 15, the combination of Rauschenberger, Anisimov and Odinak teaches generating a context-based personalized response based on the call information; and sending the context-based personalized response via the messaging service as described in Claim 1. (Note: As shown in Figure 7A of Odinak, a caller is seeking assistance with troubleshooting a DVD player with bad audio. The assisting call center agent obtains a context-based personalized response based on the call information; and sends the context-based personalized response via the messaging service)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov and Odinak with the method taught by Hollatz to generate an organizational system in which a customer’s history with an enterprise may be entered, saved and tracked so that in the event of a customer issue prior actions may be quickly referenced in an attempt to address the identified customer need.
As per Claim 16, the combination of Rauschenberger, Anisimov, Odinak and Hollatz teaches a method as described in Claim 1. Rauschenberger also teaches an interactive voice response (IVR) system (Figure 3 – Reference 302; Page 1, Paragraph [0027]; Page 2, Paragraph [0037]); a caller device (Figure 1 – References 112 and 113; Page 1, Paragraph [0026]); a memory unit (Figure 2 – Reference 206; Page 2, Paragraph [0035]); and one or more processors (Figure 2 – Reference 202; Page 2, Paragraph [0034]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov and Odinak with the method taught by Hollatz to generate an organizational system in which a customer’s history with an enterprise may be entered, saved and tracked so that in the event of a customer issue prior actions may be quickly referenced in an attempt to address the identified customer need.

Claim(s) 3-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Anisimov et al (2010/0317376 A1), and further in view of Odinak et al (2008/0118051 A1) and Hollatz et al (2006/0034257 A1) as applied to Claims 1 and 16 above, and further in view of Reif et al (2007/0290888 A1).
As per Claim 3, the combination of Rauschenberger, Anisimov, Odinak and Hollatz teaches the method of Claim 1; but does not teach transmitting an acknowledgement text to the caller device via the messaging service prior to transmitting the first text message and receiving the second text message, wherein the chat platform comprises the acknowledgement text. However, Reif teaches transmitting an acknowledgement text to the caller device via the messaging service prior to transmitting the first text message and receiving the second message, wherein the chat platform comprises the acknowledgement text (Page 4, Paragraph [0118] – [0125]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov, Odinak and Hollatz with the method as taught by Reif to provide requesting parties with a confirmation record that their request/transaction was conducted so they have information that can be referred to when engaging in interactions regarding the processing of their submitted request/transaction.
As per Claims 4-7, the combination of Rauschenberger, Anisimov, Odinak, Hollatz and Reif teaches wherein the acknowledgement text is automated; generating the acknowledgement text based on the call information; generating an estimated wait time and indicating the wait time to the caller device; and wherein the acknowledgment text includes temporal information (Reif: Page 2, Paragraph [0032]; Page 4, Paragraph [0118] – [0125]).
(Note: In paragraph [0039], Rauschenberger describes providing an estimated wait time message. In paragraph [0132], Odinak describes a concierge service that offers short-term and long-term services. In paragraph [0118], Reif indicates that an email confirmation or a text message may be automatically sent to in response to a request initiated by a caller. In the scenario described by Reif, a requestor is attempting to book a parking reservation [See Reif: Paragraph 0032 – i.e. call information] and is receiving confirmation of the reservation. In paragraph [0120], Reif describes the reservation time [i.e. the amount of time the user has reserved the parking space – 1 hour] and includes the reservation time into the text message)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov, Odinak and Hollatz with the method as taught by Reif to provide requesting parties with a confirmation record that their request/transaction was conducted so they have information that can be referred to when engaging in interactions regarding the processing of their submitted request/transaction.
As per Claim 17, the combination of Rauschenberger, Anisimov, Odinak, Hollatz and Reif teaches wherein accessing the computer program code further causes the one or more processors to transmit an acknowledgement text to the caller device via the messaging service prior to transmitting the first text message and receiving the second text message, wherein the chat platform comprises the acknowledgement text, wherein the acknowledgement text based is on the call information as described in Claims 3 and 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rauschenberger, Anisimov, Odinak and Hollatz with the method and system as taught by Reif to provide requesting parties with a confirmation record that their request/transaction was conducted so they have information that can be referred to when engaging in interactions regarding the processing of their submitted request/transaction.

Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Anisimov et al (2010/0317376 A1), and further in view of Odinak et al (2008/0118051 A1) and Hollatz et al (2006/0034257 A1) as applied to Claims 1 and 16 above, and further in view of Deliwala et al (2011/0171939 A1).
As per Claims 9 and 20, the combination of Rauschenberger, Anisimov, Odinak and Hollatz teaches the method and system of Claims 1 and 16. Rauschenberger also teaches interacting, by the IVR system, with a wait time counter; determining, by the wait time counter, an estimated wait time for availability of a live agent; sending, by the wait time counter, the estimated wait time to the IVR system (Page 3, Paragraph [0039]). The combination of Rauschenberger, Anisimov, Odinak and Hollatz does not teach indicating, by the IVR system, the estimated wait time to the caller device. However, Deliwala teaches indicating, by the IVR system, the estimated wait time to the caller device (Page 4, Paragraph [0040]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rauschenberger, Anisimov, Odinak and Hollatz with the method and system as taught by Deliwala to provide a requesting party an indication of approximately how long their wait will be before their request is able to be acted on by a call center agent so that the requesting party can decide what to do during the interim period.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Anisimov et al (2010/0317376 A1), and further in view of Odinak et al (2008/0118051 A1) and Hollatz et al (2006/0034257 A1) as applied to Claim 1 above, and further in view of SYNAL et al (2019/0356617 A1).
As per Claims 10 and 11, the combination of Rauschenberger, Anisimov, Odinak and Hollatz teaches the method of Claim 1; but does not teach wherein the messaging service is iMessage and the caller device is a mobile phone with a messaging application associated with iMessage; and wherein the acknowledgement text is sent via iMessage. However, Synal teaches wherein the messaging service is iMessage and the caller device is a mobile phone with a messaging application associated with iMessage; and wherein the acknowledgement text is sent via iMessage (Page 1, Paragraph [0019] – Page 2, Paragraph [0020]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov, Odinak and Hollatz with the method as taught by Synal to allow enterprises who utilize a particular service provider’s [i.e. Apple] to provide business chat services the ability to remain in their enterprise service providers system of products to maintain the communication security associated with communicating within a closed communication system.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Anisimov et al (2010/0317376 A1), and further in view of Odinak et al (2008/0118051 A1) and Hollatz et al (2006/0034257 A1) as applied to Claim 1 above, and further in view of Pirat et al (2018/0084111 A1).
As per Claim 14, the combination of Rauschenberger, Anisimov, Odinak and Hollatz teaches the method of Claim 1; but does not teach generating an estimated wait time for availability of a live agent; and determining that the estimated wait time exceeds a threshold time. However, Pirat teaches generating an estimated wait time for availability of a live agent; and determining that the estimated wait time exceeds a threshold time (Page 9, Paragraph [0128]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Anisimov, Odinak and Hollatz with the method as taught by Pirat to insert a trigger mechanism by which a caller who is facing an unacceptably high wait time is presented with an option to have their concern handled using an alternate communication medium that offers a quicker response time in an effort to prevent call abandonment.
Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Anisimov et al (2010/0317376 A1), and further in view of Odinak et al (2008/0118051 A1) and Hollatz et al (2006/0034257 A1) as applied to Claim 16 above, and further in view of Chavez et al (2020/0145534 A1).
As per Claim 18, the combination of Rauschenberger, Anisimov, Odinak and Hollatz teaches the system of Claim 16; but does not teach wherein each of the plurality of skill groups has a predefined subject matter area of responsibility, skill, or expertise. However, Chavez teaches wherein each of the plurality of skill groups has a predefined subject matter area of responsibility, skill, or expertise (Page 2, Paragraph [0024]; Page 4, Paragraph [0043]; Page 5, Paragraphs [0055] and [0062]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Rauschenberger, Anisimov, Odinak and Hollatz with the system as taught by Chavez to employ a number of specialized agents to ensure a better matching of skilled agents with customer requests which results in a more efficient and faster handling of service requests and increased customer satisfaction.
As per Claim 19, Rauschenberger teaches wherein selecting the specialist includes identifying that the specialist has skills associated with resolution of the audio call based on the call context as described in Claim 8 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Philonenko et al (2016/0212265 A1), Ouimette et al (10,616,345 B1), McPartlan et al (2004/0054743 A1), George et al (2019/0245976 A1), LEE et al (2009/0327441 A1), Simoes et al (2013/0251136 A1), and Feast (2019/0158671 A1). Each of these describes systems and methods of utilizing alterative channels of communication to alleviate high wait time in a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHARYE POPE/Examiner, Art Unit 2652